 
IndiGo Securities, LLC
780 Third Avenue, 23rd Floor
New York, New York 10017
Tel: (212) 972-0900
Fax: (212) 298-9933
Axiom Capital Management, Inc.
780 Third Avenue, 43rd Floor
New York, New York 10017
Tel: (212) 521-3800
Fax: (212) 521-3888





May 1, 2007
Sent Via Email Only


Michael Karpheden
Chief Financial Officer
Celsia Technologies, Inc.
1395 Brickell Avenue
Suite 800
Miami, FL 33131


Dear Michael:


The undersigned, Celsia Technologies, Inc. (the “Company”), hereby agrees with
Indigo Securities, Inc. (“Indigo”) and Axiom Capital Management, Inc. (“Axiom”;
together with Indigo, the “Co-Placement Agents”) as follows:


1. Engagement; Offering


A. The Company hereby engages the Co-Placement Agents to act as its exclusive
agents in connection with (i) the sale by the Company (the “Offering”) of a
minimum of $4,000,000 (the “Minimum Amount”) and a maximum of $8,500,000 (the
“Maximum Amount”), of the Company’s Convertible Secured Notes (the “Notes”) to
be offered together with warrants to purchase Common Stock (the “Warrants”,
together with the Notes, the “Securities”), which will be offered on terms which
will be mutually agreed between the Company and the Co-Placement Agents. The
Offering shall be conducted as a private placement to be made pursuant to the
exemption afforded by Section 4 (2) of the Securities Act of 1933, as amended
(the “Act”) and Rule 506 of Regulation D promulgated thereunder, as well as
applicable state laws.


B.  The closings will be held at the Company’s offices, or the offices of
counsel to the Company, or as otherwise agreed by the parties, where the
proceeds of such accepted offers will be delivered to the Company or the
Co-Placement Agents against delivery by the Company of certificates and/or
instruments representing the Securities, for delivery to the purchasers, and
payment to the Co-Placement Agents of its expenses and other compensation due
hereunder including, without limitation, legal fees of the Co-Placement Agents’
counsel including disbursements, provided, however, that the combined legal fees
and expenses incurred by the Co-Placement Agents to be paid by the Company shall
not be higher than $20,000. Any legal fees and expenses above this level have to
be pre approved by the Company in order to be

 
-1-

--------------------------------------------------------------------------------

 

reimbursed. Such approval shall not be unreasonably withheld. After the initial
closing, additional closings will take place at such reasonable times as
specified by the Company and the Co-Placement Agents.


C. The Offering shall terminate on the earlier of: (i) the date on which the
Company terminates the Offering, (ii) the date on which all of the Securities
have been sold; or (iii) May 15, 2007 unless extended for an additional period
of up to 45 days by agreement of the Company and the Co-Placement Agents (the
“Offering Period”). 


2. Subscriptions and Disbursements of Proceeds


A. During the Offering Period, the Securities will be offered by the Company,
with the assistance of the Co-Placement Agents. Copies of the investment
documents (the “Investment Documents”) shall be delivered to each potential
investor by the Co-Placement Agents. The Securities will be sold only to
Accredited Investors as that term is defined in Regulation D of the Act.


B. The Co-Placement Agents shall only be obligated to assist the Company with
the sale of Securities on a “best efforts” basis. The Securities may only be
offered in jurisdictions in which the Co-Placement Agents are duly licensed and
authorized to conduct business as broker/dealer in securities.


C. The Company reserves the right to reject any subscriber in its sole
discretion.


D. The Company and the Co-Placement Agents may have multiple closings, as they
may agree.


E. All funds of subscribers introduced by the Co-Placement Agents shall be
placed in a non-interest bearing bank escrow account subject to the terms of an
escrow agreement, acceptable to the Co-Placement Agents, with HSBC Bank USA,
National Association (the “Escrow Agent”) to comply with Rule 15c2-4 of the
Securities Exchange Act of 1934 (the “Exchange Act”).


F. The Investor Documents have been prepared to comply with the requirements of
Section 4(2) of the Act and with Regulation D thereunder, all in form and
substance to the reasonable satisfaction of the Company and the Co-Placement
Agents.


3. Further Agreements of the Company


The Company agrees, at its expense and without any expense to the Co-Placement
Agents, as follows:


A. As soon as the Company is either informed or becomes aware of any event
occurring at any time prior to the Closing Date which will make the Investment
Documents, including any amendments or supplements thereto, contain an untrue
statement of a material fact or would omit to state any material fact necessary
to make the statements therein, in light of the

 
-2-

--------------------------------------------------------------------------------

 

circumstances under which they were made, not misleading, or if for any other
reason it shall be necessary to amend or supplement the Investor Documents, the
Company will promptly advise the Co-Placement Agents.


B. To provide the Co-Placement Agents with a copy of all documents, reports and
information as may be reasonably requested by the Co-Placement Agents in
connection with the Investor Documents, or the Company’s business plans or
prospects.


C. To provide the Co-Placement Agents with a copy of a list of stockholders, as
requested.


D. To provide the Co-Placement Agents with as many copies of the Investor
Documents as the Co-Placement Agents may reasonably request.


4. Commissions, Warrants, Agreements and Expenses
 
A.  Cash Fee. At each closing, the Co-Placement Agents collectively will receive
an aggregate cash fee (the “Cash Fee”) equal to eight percent (8%) of any
principal amount of any Notes raised by the Co-Placement Agents in connection
with any Securities sold by the Company in the Offering to financial investors,
provided however that the Cash Fee shall be seven percent (7%) of any principal
amount of any Notes raised by the Co-Placement Agents from any of the investors
on Exhibit I to this Agreement.
 
B. Agent Warrants. At the final Closing of the Offering, the Company shall
deliver to the Co-Placement Agents Placement Agent warrants (the “PA Warrants”)
granting the Co-Placement Agents collectively the right to purchase a number of
shares of the Company’s Common Stock equal to the Cash Fee divided by the
initial conversion price of the Shares. The Placement Agent Warrants shall have
the same terms as the Warrants, except as set forth herein. The Co-Placement
Agents Warrants shall be transferable by the Co-Placement Agents only to its
officers, directors, shareholders and employees. The Co-Placement Agents
Warrants shall include a “cashless exercise” provision. Upon initial Closing of
the Offering, the Company shall extend the expiration dates of the warrants
issued to the Placement Agents in conjunction with the Company’s Series A and
Series B financing to the same date as the PA Warrants issued under this
agreement, and reduce the exercise price of those warrants to the initial
conversion price of the Warrants; in return, the Placement Agents agree to waive
the antidilution provisions in those warrants which would increase the number of
shares for which they may be exercised.
 
C. The Company hereby agrees to bear all of its own expenses in connection with
the Offering, including, but not limited to, the following: filing fees, bank
escrow fees, printing and duplicating costs, advertisements, postage and mailing
expenses with respect to the transmission of offering material, informational
meeting costs, registrar and transfer agent fees, the Company’s counsel and
accounting fees, issue and transfer taxes, if any, and any Blue Sky counsel
fees. In this connection, Blue Sky applications for registration of Securities
or exemption therefrom shall be made in such states and jurisdictions as shall
be reasonably requested by the Co-Placement Agents provided that such states and
jurisdictions do not require the Company to qualify as a foreign corporation or
to file a general consent to service of process. 

 
-3-

--------------------------------------------------------------------------------

 
 
D.  In addition to any fees payable to the Co-Placement Agents hereunder and
regardless of whether an Offering is consummated, the Company hereby agrees to
reimburse the Co-Placement Agents, within ten (10) days after written request
therefor, all reasonable travel and other out-of-pocket expenses incurred in
connection with the engagement of the Co-Placement Agent, including, but not
limited to, the reasonable fees and expenses of Co-Placement Agents’ counsel;
provided, that, such expenses shall not exceed $20,000 without the prior written
consent of the Company (the “Fee Cap”). Such Fee Cap is based on an agreement by
the Parties that counsel to the Co-Placement Agents will be responsible for
legal due diligence and document review only and that counsel to the Company
will be solely responsible for drafting all transaction documents to be used in
connection with the Offering and the distribution of securities and closing sets
in connection with the Offering. In addition, such Fee Cap shall not apply to
any reasonable post-Closing legal fees and expenses incurred by the Co-Placement
Agent or its counsel in connection with the Offering, however such post-closing
legal fees and expenses shall not be incurred by the Co-Placement Agents without
the prior written consent of the Company.


E. The Co-Placement Agents, its affiliates and sub-agents shall have the right
to purchase Securities in the Offering net of cash commissions payable to the
Co-Placement Agents hereunder and the Co-Placement Agents shall receive its pro
rata share of the Agent Warrants in connection with any such investment;
provided that (i) the Company’s issuance of such Agent Warrants will be the same
as and have the same economic effect to the Company as if the such Securities
were purchased by a third party investor, and (ii) the purchase of such
Securities by the Co-Placement Agents, its affiliates and sub-agents will not
cause the Company to exceed its Maximum Amount.


F. The Company will furnish at its expense such quantities of the Investor
Documents and instruments as the Co-Placement Agents may reasonably request. In
addition, the Company will pay for all Blue Sky filing fees. All required Blue
Sky filings and federal securities law filings shall be prepared by counsel to
the Company.


G. If, at any time up to and including the final closing of a sale of
Securities, or the termination of this Agreement by the Company (whichever is
earlier), or within the six (6) month period after the termination of the
Offering Period, the Company or any of its affiliates conducts a private
placement of securities to any investor whom the Co-Placement Agents introduced
to the Company during the Offering Period, the Company will pay the Co-Placement
Agents the Section 4.A. Cash Fee and Agent Warrant with respect to such sale,
calculated in accordance with the preceding paragraphs 4.A. and B.


H. If, at any time during the Offering or within the eighteen (18) month period
after the final closing of the Offering, the Company or any of its affiliates
determines to raise funds by means of an offering of debt or equity securities
using a placement agent, the Co-Placement Agents shall have the right of first
refusal to act as the placement agent on the same terms and conditions offered
in writing to the Company by a third party. The terms of any such additional
engagements will be set forth in separate agreements containing terms and
conditions to be mutually agreed upon between the Company and the Co-Placement
Agents.

 
-4-

--------------------------------------------------------------------------------

 



5. Representations, Warranties and Covenants of the Co-Placement Agents. Each of
the Co-Placement Agents represents as follows:


A. The Co-Placement Agent has the necessary corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.


B. The execution and delivery by the Co-Placement Agent of this Agreement and
the consummation of the transactions herein contemplated will not result in any
violation of, or be in conflict with, or constitute a default under, any
material agreement or instrument to which the Co-Placement Agent is a party or
by which the Co-Placement Agent or its properties are bound or any judgment,
decree, order or, to the Co-Placement Agent’s knowledge, any material statute,
rule or regulation applicable to the Co-Placement Agent.


C. The information contained in the Investor Documents relating to the
Co-Placement Agent is complete and correct and does not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statements thereto, in light of the circumstances under which they were
made, not misleading.


D. The Co-Placement Agent will deliver, or will obtain the agreement of selected
dealers (approved by the Company) that they will deliver, to each purchaser,
prior to any submission by such persons of a written offer to purchase any
Securities, a copy of the Investor Documents, as they may have been most
recently amended or supplemented by the Company.


E. Upon receipt of executed Investor Documents and the payments representing
subscriptions for Securities, the Co-Placement Agent will promptly forward
copies of the Investor Documents to the Company and shall forward all payments
for such Securities to the Escrow Agent.


F. The Co-Placement Agents will not deliver the Investor Documents to, or accept
the Investor Documents or payment for the Securities from, any person it does
not reasonably believe to be an Accredited Investor as defined in Regulation D.


G. The Co-Placement Agent will not take any action which would cause the
Offering to violate the provisions of Regulation D or the Act, including
engaging in any general solicitation or advertising.


H. The Co-Placement Agent shall have no obligation to ensure that (a) any check,
note, draft or other means of payment for any Securities will be honored, paid
or enforceable against the subscriber in accordance with its terms or (b)
subject to the performance of the Co-Placement Agent’s obligations and the
accuracy of the Co-Placement Agent’s representations and warranties hereunder,
the Offering is exempt from the registration requirements of the Act or any
applicable state or foreign “blue sky” law.

 
-5-

--------------------------------------------------------------------------------

 

I. Nothing contained herein shall be deemed to constitute a representation or
warranty by the Co-Placement Agent with respect to the Company’s compliance with
the provisions of Regulation D or the Act.


J. The Co-Placement Agent is a member of the National Association of Securities
Dealers, Inc. (the “NASD”) and is duly permitted under NASD rules and
regulations to act in its recited capacity herein.
 
K. Intentionally omitted.


L.  The Co-Placement Agent shall be qualified and authorized to do business as a
broker/dealer in all states in which it offers Securities unless an exemption
from qualification is otherwise available. The Co-Placement Agent shall keep the
Company informed on a timely basis of all states in which the Co-Placement Agent
intends to offer the Securities.


6. Representations, Warranties and Covenants of the Company


A. All representations, warranties and covenants of the Company set forth in the
Investor Documents are expressly incorporated by reference herein.


  B. The Company represents, warrants and covenants that this Agreement has been
duly and validly authorized by the Company and is a valid and binding agreement
of the Company, enforceable in accordance with its terms.


7. Intentionally Deleted.


8. Indemnification


A. The Company agrees to indemnify and hold harmless the Co-Placement Agents,
its employees, sub-agents and representatives and each person who controls the
Co-Placement Agents within the meaning of Section 15 of the Act against any and
all losses, claims, damages or liabilities, joint or several, to which they or
any of them become subject under the Act or any other statute or at common law
(a “Loss”) in connection with the performance of its duties described herein and
to reimburse persons indemnified as above for any legal or other expense
(including the cost of any investigation and preparation) incurred by them in
connection with any litigation whether or not resulting in any liability,
provided, however, that the indemnity agreement contained in this Section 8.A.
shall not apply to amounts paid in settlement of any such litigation if such
settlement is effected without the consent of the Company, which shall not be
unreasonably withheld nor shall it apply to the Co-Placement Agents or any
person controlling the Co-Placement Agents in respect of any such losses,
claims, damages, or liabilities arising out of, or based upon, any such untrue
statement or alleged untrue statement, or any such omission or alleged omission
concerning the Co-Placement Agents for use in the Investor Documents, if such
statement or omission was made in reliance upon information furnished in writing
by the Co-Placement Agents to the Company specifically for use in the Investor
Documents. The Co-Placement Agents agree within ten (10) days after the receipt
by it of written notice of the commencement of any action against it or against
any person controlling it

 
-6-

--------------------------------------------------------------------------------

 

as aforesaid, in respect of which indemnity may be sought from the Company on
account of the indemnity agreement contained in this Section 8.A., to notify the
Company in writing of the commencement thereof, provided, however, that the
omission to so notify the Company shall not relieve the Company from any
liability which the Company may have to such Co-Placement Agents or any such
person or otherwise, except to the extent that its ability to defend is actually
impaired or otherwise prejudiced by such failure or delay. In case any such
action shall be brought against the Co-Placement Agents or any such controlling
person and the Co-Placement Agents shall notify the Company of the commencement
thereof, the Company shall be entitled to participate in (and, to the extent
that it shall wish, to direct) the defense thereof at its own expense but such
defense shall be conducted by counsel of recognized standing and reasonably
satisfactory to the Co-Placement Agents or such controlling person or persons,
defendant or defendants in the litigation; provided, that the Company shall not
be required to pay for more than one firm of counsel for all indemnified
parties, which firm shall be designated by the Co-Placement Agents. The Company
agrees to notify the Co-Placement Agents in writing promptly of the commencement
of any litigation or proceeding against it or in connection with the issue and
sale of any of its securities and to furnish to the Co-Placement Agents, at its
request, copies of all pleadings therein and permit the Co-Placement Agents to
be an observer therein and apprise the Co-Placement Agents of all developments
therein, all at the Company’s expense. 


B. The Co-Placement Agents agree, in the same manner and to the same extent as
set forth in Section 8.A. of this Agreement, to indemnify and hold harmless the
Company and each person, if any, who controls the Company within the meaning of
Section 15 of the Act, with respect to any Loss to which they or any one of them
become subject in connection with (i) any such untrue statement or alleged
untrue statement, or any such omission or alleged omission concerning the
Co-Placement Agents for use in the Investor Documents, if such statement or
omission was made in reliance upon information furnished in writing by the
Co-Placement Agents to the Company specifically for use in the Investor
Documents and (ii) any such acts or failures to act undertaken or omitted to be
taken by such Co-Placement Agent through its gross negligence, bad faith or
willful misconduct. The Co-Placement Agents shall not be liable for amounts paid
in settlement of any such litigation if such settlement was effected without its
consent, which shall not be unreasonably withheld. In case of commencement of
any action, in respect of which indemnity may be sought from the Co-Placement
Agents on account of the indemnity agreement contained in this Section 8.B.,
each person agreed to be indemnified by the Co-Placement Agents shall have the
same obligation to notify the Co-Placement Agents as the Co-Placement Agents has
toward the Company in Section 8.A. of this Agreement, subject to the same loss
of indemnity in the event such notice is not given, and the Co-Placement Agents
shall have the same right to participate in (and to the extent that it shall
wish, to direct) the defense of such action at its own expense, but such defense
shall be conducted by one firm of counsel of recognized standing and
satisfactory to the Company.


C. The respective indemnity agreements between the Co-Placement Agents and the
Company contained in Sections 8.A. and 8.B. of this Agreement, and the
representations and warranties of the Company set forth elsewhere in this
Agreement, shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of the Co-Placement Agents or by or on
behalf of any controlling person of the Co-Placement Agents or the Company or
by any controlling person of the Company, shall survive the delivery of the
Securities. Any

 
-7-

--------------------------------------------------------------------------------

 

successor of the Company and the Co-Placement Agents or of any controlling
person of the Co-Placement Agents or the Company, as the case may be, shall be
entitled to the benefits of the respective indemnity agreements.


D. To provide for just and equitable contribution under the Act in any case in
which (i) any person entitled to indemnification under this Section 8 makes
claim for indemnification pursuant hereto but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 8 provides for indemnification in such case, or (ii)
contribution under the Act may be required on the part of any such person in
circumstances for which indemnification is provided under this Section 8, then,
and in each such case, the Company and the Co-Placement Agents shall contribute
to the aggregate losses, claims, damages or liabilities to which they may be
subject (after any contribution from others) in such proportions as is
appropriate to reflect the relative fault in connection with the matter as to
which contribution is to be made; provided, that, in any such case, no person
guilty of a fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.


E. Within ten days after receipt by any party to this Agreement of notice of the
commencement of any action, suit or proceeding, such party will, if a claim for
contribution in respect thereof is to be made against another party (the
“contributing party”), notify the contributing party, in writing, of the
commencement thereof, but the omission so to notify the contributing party will
not relieve it from any liability which it may have to any other party other
than for contribution hereunder. In case any such action, suit or proceeding is
brought against any party, and such party so notifies a contributing party or
his or its Co-Placement Agents of the commencement thereof within the aforesaid
ten days, the contributing party will be entitled to participate therein with
the notifying party and any other contributing party similarly notified. Any
such contributing party shall not be liable to any party seeking contribution on
account of any settlement of any claim, action or proceeding effected by such
party seeking contribution without the written consent of such contributing
party. The contribution provisions contained in Section 8 are in addition to any
other rights or remedies which either party hereto may have with respect to the
other or hereunder.
 
9. Termination


The Company may terminate the Offering in its sole discretion prior to any
closing hereunder. In the event that the Company determines to terminate the
Offering, the Company shall immediately pay to the Co-Placement Agents any legal
fees and expenses incurred under this Agreement, provided that, in the case of
investments in the Company made subsequent to the termination of this Agreement,
the fees described in Sections 4.A. and 4.B. above shall only apply with respect
to investors introduced to the Company by the Co-Placement Agents.

 
-8-

--------------------------------------------------------------------------------

 

10. Miscellaneous
 
A. All covenants, warranties and representations herein contained shall survive
the final closing date, and any investigation made by the party relying upon
such warranty and/or representation.


B. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all which shall be deemed to be one and
the same instrument.


C. Any notice required or permitted to be given hereunder shall be given in
writing and shall be deemed effective when either deposited in the United States
mail, registered return receipt requested, when received if personally
delivered, or when sent by overnight courier, addressed as follows:


To the Co-Placement Agents: 


Axiom Capital Management, Inc.
780 Third Avenue - 43rd Floor
New York, NY 10017
Attention: Mark Martino
 
Indigo Securities, LLC
780 Third Avenue - 23rd Floor
New York, NY 10017
Attention: Eric Brachfeld


With a copy to:
Wollmuth Maher & Deutsch LLP
500 Fifth Avenue
New York, NY 10110




To the Company:
Celsia Technologies, Inc.
1395 Brickell Avenue
Suite 800
Miami, FL 33131


or to such other address of which written notice is given to the other party.


D. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflicts of laws.
 
E. The parties hereto irrevocably submit to the jurisdiction of any State or
Federal Court sitting in the State of New York, County of New York, over any
suit, action, or proceeding arising out of or relating to this Agreement. Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. Each
party hereto agrees that

 
-9-

--------------------------------------------------------------------------------

 
 
the service of process upon it mailed by certified or registered mail, postage
prepaid and return receipt requested (and service so made shall be deemed
complete three days after the same has been posted as aforesaid) or by personal
service shall be deemed in every respect effective service of process upon it in
any such suit or proceeding. Nothing herein shall affect a party's right to
serve process in any other manner permitted by law. Each party agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
 
F. This Agreement contains the entire understanding between the parties hereto
with respect to the subject matter hereof and may not be modified or amended
except by a writing duly signed by the party against whom enforcement of the
modification or amendment is sought.


G. If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
1st day of May, 2007.


AXIOM CAPITAL MANAGEMENT, INC.




By:  /s/ Mark Martino

--------------------------------------------------------------------------------

Name:  Mark Martino
Title:  President




INDIGO SECURITIES LLC




By:  /s/ James Robinson

--------------------------------------------------------------------------------

Name:  James Robinson
Title:  Managing Member






CELSIA TECHNOLOGIES, INC.


By:  /s/ Michael Karpheden

--------------------------------------------------------------------------------

Name:  Michael Karpheden
Title:  Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 